DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 15/609,615 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Claim Objections
Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-13 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 provides for the use of a hexaaryl bisimidazole, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wada et al. (US Pat. 4,410,621).
Considering Claim 1:  Wada et al. teaches a light curable composition comprising a polymerizable compound having at least one ethylenically unsaturated bond (3:16-45) and a hexaarylbisimidazole (2:6-22, Table 1).
	Wada et al. does not teach the material as being a dental material.  However, this is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.01.

Claim 14 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wada et al. (US Pat. 4,410,621).
Considering Claim 14:  Wada et al. teaches a light curable composition comprising a polymerizable compound having at least one ethylenically unsaturated bond (3:16-45) and a hexaarylbisimidazole initiator system(2:6-22, Table 1).
	Wada et al. does not teach the material as being a dental material.  However, this is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.01.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Falsafi et al. (US Pat. 7,250,425).
Considering Claim 1:  Falsafi et al. teaches a light curable dental composition (1:45-58) comprising a polymerizable compound having at least one ethylenically unsaturated bond (18:5-11); and an electron acceptor that can be a hexaarylbisimidazole (1:35-38; 15:57-62).
Considering Claim 2:  Falsafi et al. teaches adding an alpha,beta-diketone sensitizer, such as camphorquinone, to the composition (17:3-17).
Considering Claim 3:  Falsafi et al. teaches the composition as comprising a solid particulate filler (21:5-19).

Claim 14 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Falsafi et al. (US Pat. 7,250,425).
Considering Claim 14:  Falsafi et al. teaches a light curable dental composition (1:45-58) comprising a polymerizable compound having at least one ethylenically unsaturated bond (18:5-11); and a photoinitiator comprising an electron acceptor that can be a hexaarylbisimidazole (14:35-38; 15:57-62).

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Falsafi et al. (US Pat. 7,250,425).
Considering Claim 15:  Falsafi et al. teaches a light curable dental composition (1:45-58) comprising a polymerizable compound having at least one ethylenically unsaturated bond (18:5-11); and an electron acceptor that can be a hexaarylbisimidazole (1:35-38; 15:57-62).  Falsafi et al. teaches the composition as comprising a solid particulate filler (21:5-19).

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blackwell et al. (US 2017/0266081).
Considering Claim 1:  Blackwell et al. teaches a light-curable dental material comprising (i) a polymerizable compound having at least one ethylenically unsaturated bond and (ii) a hexaaryl bisimidazole (claim 1).
Considering Claim 2:  Blackwell et al. teaches the dental material as further comprising an α,β-diketone as a polymerization initiator and optionally a polymerisation inhibitor (claim 2).
Considering Claim 3:  Blackwell et al. teaches the dental material as further comprising a solid particulate filler (claim 3).

Claim 14 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blackwell et al. (US 2017/0266081).
Considering Claim 14:  Blackwell et al. teaches the use of a hexaaryl bisimidazole in a light-curable dental material as a photoinitiator (claim 14).

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blackwell et al. (US 2017/0266081).
Considering Claim 15:  Blackwell et al. teaches a light-curable dental material such as dental composite comprising a solid particulate filler and a polymerizable matrix, wherein the polymerizable matrix comprises: (i) one or more polymerizable compounds each having at least one ethylenically unsaturated bond and (ii) a hexaaryl bisimidazole (claim 15).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767